Citation Nr: 1622322	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-31 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD), with a psychotic disorder not otherwise specified (NOS) (previously characterized as paranoid-type schizophrenia) prior to July 27, 2012, and in excess of 50 percent prior to October 4, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and clinician (LCSW)

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to February 1970.  The Veteran served in Vietnam.  He was awarded the Vietnam Service Medal with four Bronze Service Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  A June 2011 rating decision granted service connection for PTSD and assigned a 30 percent evaluation for that disability.  In September 2011, the characterization of the service-connected disability was expanded to include a psychosis.  The initial evaluation was increased to 50 percent, effective July 27, 2012, by an October 2012 rating decision.  A total schedular evaluation (100% disability rating) was assigned from October 4, 2013.  As the initial, staged evaluations are not the maximum schedular evaluation, prior to October 4, 2013, the claim for increased initial evaluations for psychiatric disability prior to October 4, 2013, remains on appeal.

The Veteran testified at a Travel Board hearing before the undersigned in February 2016.  The transcript of that hearing is associated with the electronic record in the VBMS system.  The Veteran's record is now wholly electronic.

During the pendency of the claim for an increased initial evaluation, claims for service connection for other disabilities, including disorders the Veteran attributed to exposure to herbicides, were denied.  The Veteran did not disagree with or appeal those denials.  No claim for service connection for disability due to herbicide exposure remains before the Board.  The claim listed on the title page of this decision is the only issue which was certified for appeal.  The Board finds no other issue on appeal.
During his February 2016 testimony before the Board, the Veteran asserted that he should be granted service connection for his psychiatric disability prior to November 22, 2010, the date of his initial claim for service connection.  While the October 2011 notice of disagreement to the June 2011 rating decision did not challenge the effective date, and therefore the Board does not have jurisdiction over the matter, the Board notes that it is possible to obtain an earlier effective date for a grant of service connection, under certain, limited circumstances based on a claim of clear and unmistakable error (CUE).  For there to be a valid claim of CUE in a prior final decision, either the correct facts as they were known at the time in question were not before the adjudicator or the legal provisions effective at that time were improperly applied.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  In fact, a claim of CUE must be pled with specificity.  Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The Board may not infer a claim of CUE from the Veteran's contentions at his 2016 hearing.  Rather, the Veteran himself must specifically plead CUE if he desires that VA address such a claim.  Again, the Board notes that circumstances under which CUE claims are substantiated are very limited.  

Moreover, the Board is without authority to grant the Veteran an earlier effective date for his psychiatric disability on the basis that either the Board or the Veteran might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2015); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 


FINDING OF FACT

Throughout the course of this appeal, the Veteran's symptoms of psychiatric disability have included impaired ability to sleep, intermittently illogical speech, impairment of thought processes, persistent delusions, intermittent but persistent thoughts of suicide, intermittent but persistent unprovoked irritability, intermittent inability to function independently, occasional grossly inappropriate behavior, social isolation and by at least some disorientation to person, place, and time, but not by a persistent danger of hurting others.  


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for a total schedular (100 percent) evaluation for the Veteran's service-connected PTSD, with a psychotic disorder NOS, from November 22, 2010, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

This appeal for an increased initial evaluation for PTSD arises following the initial grant of service connection.  The Board decision below grants the maximum schedular evaluation for PTSD and thus no further discussion of the duties to notify or assist, including duties of a hearing chairperson, is required.

1.  Claim for increased initial staged ratings for PTSD with psychosis

The Veteran seeks an increased initial rating for several service-connected psychiatric disabilities.  Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated under DC 9411.  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

To demonstrate entitlement to a 70 percent evaluation, the evidence must show deficiencies in most areas and such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene. 

A total (100 percent) rating is warranted for total social and industrial impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for one's own occupation or own name. 

Global Assessment of Functioning (GAF) scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

Facts and analysis

The Veteran's service treatment records reflect that he served in Vietnam from January 1968 to January 1969.  The treatment records show that he was hospitalized for at least two weeks (14 days) in July 1968, during his tour in Vietnam.  He was treated for a psychosis, initially thought to be schizophrenia.  He was treated until mid-August 1968, according to the 1968 Clinical Record Cover Sheet.  The Clinical Record Cover Sheet reflects that the diagnosis was changed to acute brain syndrome with psychosis, of uncertain origin.  The Veteran was returned to duty Vietnam in mid-August 1968.  It appears that his MOS (military occupational specialty) was unchanged.  

VA clinical records reflect outpatient treatment for PTSD in 2005.  

In November 2010 reflect that the Veteran was seen by a VA clinical social worker.  The Veteran had delusional thoughts.  He questioned whether he was perhaps dead, whether his life since Vietnam "might not be real," and noted his belief that he could be a ghost.  The provider told the Veteran that the writer was alive and felt the Veteran was alive, but the Veteran questioned whether it was true that the provider was real.  

The provider stated that the Veteran had delusional thought content as well as a loss of reality testing.  The Veteran reported that he was prophetic.  He had predicted 9/11, and saw the death of his daughter's boyfriend in a car accident before it happened.  The Veteran also reported that the Beatles referenced him in their music, but he had learned not to talk about this.  The Veteran was ambivalent about treatment and did not want to take medications.  A GAF score of 45 was assigned, but the Veteran refused to see a psychiatrist.  The social worker noted that the Veteran had been able to survive and was still working, but was confused about what was real and what was not reality.  The provider noted that the actual impact of the Veteran's symptoms was difficult to judge, since he had not been seen at VA in several years.  

The Veteran was granted service connection for PTSD effective in November 2010.  In April 2011, the service-connected psychiatric disability was recharacterized as including a psychosis, and an initial 50 percent evaluation was assigned from July 27, 2012.  TDIU was granted effective in November 2012 and a total rating for the service-connected psychiatric disorder was granted from October 4, 2013.   

In December 2010, the Veteran sought evaluation of "memory issues," among other symptoms.  MRI of the brain was negative.  The provider questioned whether the Veteran's memory issues were related to depression.  The Board finds it significant that providers from whom the Veteran sought evaluation for specific medical disorders suspected a psychiatric component to the medical symptoms.

The Veteran's claims for service connection for disorders he attributed to exposure to herbicides were denied, and the Veteran did not disagree with or appeal those denials.  No claim for service connection for disability due to herbicide exposure remains before the Board.

The report of a January 2011 VA psychiatric examination reflects that the Veteran described himself as self-employed in construction.  He had been employed by a drywall company in November 2009, but was "fired" after 5 months because the company did not have enough work.  The Veteran reported that he was able to work with some support and loose supervision.  The examiner stated that the Veteran was unemployed.  The Board finds it significant that, although the Veteran described himself as "self-employed," the Social Security Administration's earning record reflects that the Veteran had no earned income for Social Security purposes in 2011.  Thus, it appears that the Veteran's capability to work independently or conduct self-employment was considerably more impaired than was known at the time of the January 2011 psychiatric examination.

The Veteran reported suicidal thoughts, difficulty sleeping, depression, anger, irritability, paranoia, and avoidance.  The Veteran reported that he "could see the motion of the universe," and had the only complete understanding of the world, and that these thoughts burned in his brain.  The examiner noted that the Veteran's thought processes and communication were "somewhat impaired" because the Veteran was tangential, had an awkward presentation, and odd thought processes.  A GAF score of 55 was assigned.  

Later that same month, the Veteran was described as "suffering" when he saw his treating VA clinician.  The Veteran had lost his job, had been forced to "retire" at age 62 and "draw" Social Security benefits.  He was still having the feeling that everything was not real, and he admitted some suicidal ideation.  The provider offered the Veteran voluntary hospitalization, but the Veteran declined.  

Treatment records in February 2011 and March 2011 reflect that the Veteran sought treatment for a variety of medical symptoms.  He reported that he lost his job and his ex-wife had agreed to go to couples therapy.  He continued to report a feeling that things were unreal.  In April 2011, the Veteran requested to be seen for "unhealthy thought processes."  He reported that his bills were piling up, he had no job, only Social Security, and had no money to buy gas to get to medical appointments.  However, he declined to come in to talk with a mental health provider.  He declined to write down the suicide prevention line phone number, stating that if he drove in front of a cement truck he wouldn't have time to call.  

A June 2011 addendum opinion indicated that the Veteran was diagnosed after service as having symptoms associated with schizophrenia/paranoid type.  Due to the episode that occurred while in the service and his current presentation where he continued to endorse paranoia, it appeared that he suffered from both PTSD and schizophrenia/paranoid type in the residual phase. 

August 2011 treatment notes reflect the Veteran's report of experiencing things that are not real.  He continues to feel as if he died in Vietnam and this parallel reality makes him emotionally detached, not trusting, confused, anxious and fearful.  He believed this is why his marriage failed and he struggles to get along with his kids.  A November 2011 VA treatment record notes the Veteran's belief that he made a deal with the devil during Vietnam.  He felt that due to schizophrenia, he was unable to problem solve, make decisions, be assertive and felt insecure, guilty and angry like the past 40 years were a nightmare.

An April 2012 VA medial statement reflects an assessment that the Veteran continued to struggle with PTSD and a psychosis first manifested during service.  The provider stated that the psychosis was "significantly impacting" his home and work life, with "great" impact on his ability to maintain employment.  Again, there is no record that the Veteran had any income other than his age-based Social Security payments, in 2012.

A July 2012 VA examination report indicates that the psychosis was manifested by delusions and auditory hallucinations that were persecutory and odd in nature.  He heard sounds and advertisements from the radio that were in concert with his paranoid thinking.  The PTSD symptoms were severe and life interfering.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas.  He reported that he was active in church and sought support and guidance there.  He was a carpenter for most of his life but did also work selling cars and in a home improvement store.  He was unemployed and did not want to pursue employment due to his perception of the intensity of his symptoms.  The Veteran's mood was anxious, he had difficulty falling or staying asleep, had moderately reduced interest in activities, moderate increase in feelings of guilt/worthlessness, mildly reduced energy, significantly reduced concentration, moderately reduced sexual libido, and significantly reduced memory.  The examiner noted the following symptoms: depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, impaired judgment, disturbance of motivation and mood, and inability to establish and maintain effective relationships.  

When seen at VA in September 2012, the Veteran reported that he still had a sense of the radio and television reflecting what he was thinking. Stress seemed to induce the magical thinking and escalate it.  The clinician noted that the Veteran had ongoing delusional thinking and paranoia with ideas of reference. The assigned GAF score was 45.  When seen in October 2012, he related that he believed he died in Vietnam and was being shown what his life could have been like but it is not real.  The reality is that he is in, or will be in, hell.  This caused a lot of fear and anxiety.  Then he thought this all might be real which caused fear, guilt and anger.  The clinician noted that his thought disorder was strong.  His GAF score was 41-50.  When seen for a trial of psychotropic medication, the assessment was that PTSD was pervasive and appeared to rule his life.  He was very emotionally isolated.  The Veteran reported having visual hallucinations with faces taking on different features.  In November 2012, he reported that he had an allergic reaction to Topirimate and on his fishing trip drank too much and took pills.  The examiner noted this was impulsive and dangerous behavior that presented as self-harm-parasuicidal and the Veteran then completely shut down and rocked and would not make eye contact.  The clinician insisted on hospitalization, which the Veteran reported he would do at a later date.  The Veteran said he felt the need to rage, tear up the office and throw the clinician out the window.  The clinician noted that he clearly chose not to do so but was having difficulty with anger.  The current GAF was 35.  The Veteran was placed on a medical hold for 72 hours due to suicidal threat.  By the second day, he started to feel better and started to take medication.  The Veteran felt his destabilization was due to coming off a bad reaction to Topamax and a bad dream about the devil that woke him up choking and feeling the end of his life is near.  He continued to have hallucinations, mostly visual.  In December 2012, the Veteran was anxious and paranoid with an anxious and sad mood and affect.  The assessment was that he was emotionally isolated with visual and auditory hallucinations.  He appeared to be unemployable.  When seen again that same month, he reported the radio was still signaling him and he was also receiving secret hand and other signals.  The delusional sense that things are not real persisted.  It was again noted that the Veteran was not employable and that he had intermittent audiovisual hallucinations with paranoia, ideas of reference and delusions.  In March 2013, a GAF of 41-50 was provided and another notation that the Veteran appeared to be unemployable.  In June 2013, the Veteran reported that he had made a pact with the devil and will ultimately reside in hell.  He continued to have hallucinations and magical beliefs about things including prophecy.  He spent about half his time in this delusional system.  In August 2013, the clinician noted the Veteran had a long history of delusions and audiovisual hallucinations.  He had a strong desire to have a stronger grip on reality but was dedicated to his paranoid delusions.  Speech was normal, affect was appropriate, he was oriented times four, with intact memory and concentration.  The clinician assigned a GAF score of 30.  See also September 2013 VA mental health note. 

An October 2013 VA examination report indicated that the Veteran had been unemployed for more than two years.  The examiner opined that the Veteran was totally occupationally and social impaired.  The Veteran had no friends and did not get along with people.  He had not been working for three to four years.  He went on interviews but was never called back.  He thought he was able to work but employers did not.  He was fired six times in two years.  When he was working, he would take frequent breaks due to feeling anxious and overwhelmed.  He did not think things were real and had hallucinations.  He would often take odd jobs so he did have to deal with people.  The Veteran reported sleep problems, flashbacks, not liking crowds, irritability, outbursts of anger, isolation, depression, having no energy and having little motivation.  He had suicidal thoughts, constant anxiety, panic attacks, and frustration such that he felt he could not communicate three to four times a week. Mental status examination reflected that he was somewhat disheveled, but had adequate hygiene, appropriate behavior, normal speech, tense mood, anxious affect and normal thought process.  He had symptoms of depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, circumstantial, circumlocutory or stereotyped speech, gross impairment of thought processes or communication, disturbances of motivation and mood, inability to establish and maintain effective relationships and persistent delusions or hallucinations.  The Veteran was out of touch with reality at times and had a psychosis that could interfere with judgment in money management.
 
The Veteran's 2016 Travel Board testimony, and the testimony of his spouse, and of a treating clinician (LCSW) provides a picture of the Veteran as a person who had broad general construction and construction supervision employment skills, but who was unable to retain employment because of difficulties with mood and motivation, including difficulties with co-workers and supervisors. 

The Veteran testified that he left his last job because he could not get along with the boss.  He had been fired 10 times by the owner but the junior partner kept talking the owner into keeping him on.  Unfortunately, the Veteran did not function well there and was ultimately fired when another employee was hired since there was not room for both.  He also related that he would get in arguments with other contractors such that he was ultimately banned from a job.  He was awake most of the night and he heard the television or radio saying the same words that were in his mind.  He thought about Vietnam all the time.  He could not work for anyone or even himself because he could not stay focused.  He had thoughts of killing himself.  In a written statement, he reported that he could not hold a job for much over a year because he could not stay focused and had a hard time getting along with co-workers.  He would check out by not getting out of bed, zoning out and not talking to family who lived with him, including his father who he did not talk to for three years.  

The Veteran's spouse testified that she divorced the Veteran when he had become unable to manage their finances, stopped filing income tax returns, dropped the family's health insurance, and moved into a trailer on the property instead of living in the house on the property that the family lived in.  She testified she remarried the Veteran after he sought treatment and after she was provided education and information as to the Veteran's symptoms and diagnosis.

A clinician (LCSW) testified as to the Veteran's symptoms when the clinician first saw the Veteran in 2010, and explained how similar symptoms continued to affect the Veteran currently.  The clinician further explained that the Veteran's symptoms prevented him from filing a claim for service connection for a psychiatric disability, because the Veteran believed that, if he told anyone about his problems, his life would be ended, if he were alive.  The clinician testified that, although the frequency and severity of symptoms consistent with a psychosis varied, the Veteran continued to doubt his reality testing and had intermittent delusions and auditory hallucinations.   

Reasonable doubt may be resolved in the Veteran's favor to warrant a finding that he was entitled to a 100 percent schedular evaluation during the entire period of time covered by this appeal that is prior to October 4, 2013.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Ultimately, the Board cannot discern any difference in the overall disability picture before and after October 4, 2013.  While examiners have come to different conclusions concerning the severity of the disability, since November 2010, he has experienced delusions, paranoia, ideas of reference, suicidal thoughts, loss of reality, depression, anger, irritability, avoidance, isolation, audiovisual hallucinations, decreased concentration and an inability to establish and maintain relationships.  He also has not worked and treating clinicians have opined that he is unemployable.  He has had no friends and does not get along with people.  His treating clinician testified that similar symptoms affect the Veteran now as compared to 2010.  His GAF scores have predominantly been between 30 and 45.  When doubt is resolved in the Veteran's favor, his disability picture prior to October 4, 2013 more nearly approximates the criteria for a 100 percent rating, particularly when taking into consideration his symptoms of mild loss of reality testing, delusions or hallucinations, gross impairment of thought processes and suicidal thoughts.

A total (100 percent) schedular rating has been assigned for PTSD with psychosis, so discussion of entitlement to a higher rating on an extraschedular basis is not required.  

Finally, the Board recognizes that the Veteran has contended that his service-connected disabilities render him unable to obtain or maintain substantially gainful employment, thus raising a claim for a total disability evaluation based on individual unemployability (TDIU).  The Veteran was granted entitlement to TDIU during the portion of the pendency of the appeal for which a 100 percent schedular rating was not in effect.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  
  
A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.   Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

The Veteran was granted TDIU due to the combined effects of his service-connected disabilities, effective from November 8, 2012 to October 4, 2013.  TDIU was apparently granted during this period because the Veteran's service-connected disabilities, considered together, met the criteria for a schedular evaluation for TDIU.  

Given the total evaluation assigned above for the service-connected psychiatric disability, the Board finds that the matter of TDIU is moot.  

Entitlement to special monthly compensation (SMC ) has been found to be an inferable issue any time a veteran is requesting increased benefits.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  In this case, the criteria set forth in 38 U.S.C.A. § 1114(s) are inapplicable as the Veteran does not have service-connected disabilities other than PTSD which combine to 60 percent.  The Veteran's service-connected disabilities, other than his psychiatric disability, include lumbar disability, evaluated as 10 percent disabling from March 21, 2011 and 20 percent disabiling from November 8, 2012; right lower extremity radiculopathy, evaluated as 10 percent disabling from November 8, 2012; and bilateral conjunctival irritation, evaluated as 10 percent disabling from April 11, 2011.  The Veteran's service-connected disabilities, excluding psychiatric disability, do not result in a 60 percent combined evaluation.  38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.

There are no pending claims for service connection which are unadjudicated.  There is no lay or medical evidence the Veteran is housebound or requires aid and attendance.  38 U.S.C.A. §§ 1114(s), (l).  As such, the Board will not infer the issue of entitlement to SMC at this time. 


ORDER

A total (100 percent) disability evaluation for PTSD with a psychosis, NOS, is granted, subject to the law governing payment of monetary benefits. 



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


